DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, and 15-18 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Sauter (2017/0131500US).
In terms of claim 1, A cassette (Figures 4, 9 and 12) configured for the installation in a fiber enclosure system ([0043]), the cassette comprising: a base (Figure 4: 402), a first wall (side wall right side as annotated below) including a first front post (rails 404); a second wall (See Second wall as annotated below) including a second front post (404 on second wall); a front wall (at area of 126) with an opening including an adapter (128) configured to connect to at least one fiber optic cable (Figure 6: 606); a latch (Figure 12: 124) located on the first wall (right side wall) configured to releasably connect the cassette to the fiber enclosure system ([0043]); and a lock (Figure 12: 116) configured to retract the latch (Figure 12: 124) when the lock is actuated away from a rear of the cassette and deploy the latch when the lock is actuated toward the rear of the cassette (See Pictures below: 116, 124 and 1006).

    PNG
    media_image1.png
    638
    764
    media_image1.png
    Greyscale

	As for Claim 2, Sauter teaches the device of claim 1, wherein the latch includes a pass-through opening (opening that houses 124 as shown in Figure 16), and the lock (116) an arm portion configured through the pass-through opening (Figure 12: 116).
As for Claim 3, Sauter teaches the device of claim 2, wherein the pass-through opening is configured to slidably house the arm portion (124) of the lock when the lock is being actuated to the unlocked position or the locked position (Figure 12: opening that houses 124).
As for Claim 6, Sauter teaches the device of claim 1, wherein the latch (Figure 12: 124) is comprised of a first portion (tip of 1010) configured to extend outside a housing of the cassette and a second portion configured to remain (bottom portion 1004) within the housing of the cassette (Figure 12: 1004).
As for Claim 7, Sauter teaches the device of claim 6, wherein the first portion includes a stopping edge (See Figure 14: dip portion of 1006) portion configured to abut against a locking feature included in a tray when the cassette is installed into the tray and in the locked position (Figure: 14: 124 and 1006 and 1008).
As for Claim 8, Sauter teaches the device of claim 6, wherein the second portion includes a releasing angled portion configured to enable release from a locking feature included in a tray when the cassette is installed into the tray and the lock is actuating into the unlocked position (Figure 14: release angle portion 1008 and 1010).
As for Claim 9, Sauter teaches the device of claim 1, further comprising: an opposite latch (See 116b and 116c opposite of each other) located on the second side wall and configured to releasably connect the cassette to the fiber enclosure system (Figure 3: 116b and 116c are opposite of each other).
In terms of Claim 10, Sauter teaches A fiber enclosure system comprising (Figures 1-14): a frame (Figure 4); a tray (Figure 4: 404); a rail (Figure 4: 108) configured to slidably accept the tray (108 and 404), and a cassette (Figure 4: 402) configured to be installed into the tray (See Figure 2), the cassette (402) comprising: a base (bottom wall 402), a first side wall including a first front post (left sidewall 402); a second side wall including a second front post (right sidewall of 402); a front wall (by (126) with an opening including an adapter (126) configured to connect to at least one fiber optic cable ([0045]); a latch (120) located on the first side wall and configured to releasably connect the cassette to the fiber enclosure system (Figure 12 and 14); and a lock (124) configured to actuate the latch into an unlocked position and actuate the latch into a locked position ([0058]), wherein the lock includes an arm portion (116)  configured to fit through the opening of the latch (opening that houses 116 and 124).
As for Claim 11, Sauter teaches the device of claim 10, wherein the latch includes a pass-through opening (opening that houses 124 as shown in Figure 16), and the lock (116) an arm portion configured through the pass-through opening (Figure 12: 116).
As for Claim 12, Sauter teaches the device of claim 11, wherein the pass-through opening is configured to slidably house the arm portion (124) of the lock when the lock is being actuated to the unlocked position or the locked position (Figure 12: opening that houses 124).
As for Claim 15, Sauter teaches the device of claim 10, wherein the latch (Figure 12: 124) is comprised of a first portion (tip of 1010) configured to extend outside a housing of the cassette and a second portion configured to remain (bottom portion 1004) within the housing of the cassette (Figure 12: 1004).
As for Claim 16, Sauter teaches the device of claim 15, wherein the first portion includes a stopping edge (See Figure 14: dip portion of 1006) portion configured to abut against a locking feature included in a tray when the cassette is installed into the tray and in the locked position (Figure: 14: 124 and 1006 and 1008).
As for Claim 17, Sauter teaches the device of claim 15, wherein the second portion includes a releasing angled portion configured to enable release from a locking feature included in a tray when the cassette is installed into the tray and the lock is actuating into the unlocked position (Figure 14: release angle portion 1008 and 1010).
As for Claim 18, Sauter teaches the device of claim 10, further comprising: an opposite latch (See 116b and 116c opposite of each other) located on the second side wall and configured to releasably connect the cassette to the fiber enclosure system (Figure 3: 116b and 116c are opposite of each other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Sauter (2017/0131500US).
In regards to claims 4,5, 13 and 14, Sauter teaches the device of claims 1 and 10 wherein the opening of the latch is disposed within the latch at an angle (See Figure 14 wherein the latch 116 and 124 are at an angle to horizontal opening or vertical side wall of that houses 116 and 124.
Sauter does not teach wherein the angle is in a range of 20-80 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle to be between 20-80 degrees in order to properly disengage the latch arms feature from the lock feature thus resulting in a clean disengagement of the tray relative to cassettes relative to tray frame, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             



/SUNG H PAK/           Primary Examiner, Art Unit 2874